Case 3:19-cv-07270-WHA Document 190-3 Filed 03/25/21 Page 1 of 5




               Exhibit B
       Case 3:19-cv-07270-WHA Document 190-3 Filed 03/25/21 Page 2 of 5




                                          March 2, 2021
BY EMAIL
Matthew Ingber
Mayer Brown LLP
mingber@mayerbrown.com

       Re: Jermaine Thomas et al., v. Cricket Wireless, LLC, No. 3:19-cv-07270 (N.D. Cal.)

Dear. Mr. Ingber:
        We have reviewed the letter that your colleague emailed to us this past Friday night
concerning Cricket’s concealment of potentially critical evidence from its top executives. We are
shocked that something like this could have occurred by accident, given that we directly raised
this very concern with you more than seven months ago. In response to our concerns about
Cricket’s anticipated discovery practices, you made the following representations:
          “Cricket will not agree that either party should supervise the other parties’ discovery
           conduct. . .. Cricket will comply with its discovery obligations under the Rules and
           expects that plaintiffs will do the same.” See Exhibit 1.

          “Cricket’s proposed process is both transparent and cooperative” and “Cricket will
           ‘search all places within a reasonable chance of having responsive documents. . ...”
           See Exhibit 2.

          “Regarding Cricket’s production, we continue to be baffled by your suggestion that
           Cricket has not complied with the requirements of Judge Alsup’s standing order.” See
           Exhibit 3.
        You also refused to provide us with the custodians from whom you were planning to
gather documents, assuring us instead that you would search in all locations that could have
responsive documents and telling us that we had no right to ask for custodian information until
documents were produced. See id. Only after we filed numerous discovery letters with the court,
were you willing to provide us with some custodian information.
        What you told us then was clear. After performing what you described as a complete
search, you and your colleagues repeatedly told us that Cricket’s high-level executive custodial
files had all been discarded long ago. And later, you and Cricket confirmed these
representations—by providing sworn interrogatory answers and producing a chart purporting to
show the specific time periods when, you said, particular custodian files had been discarded. See
Exhibit 4 (interrogatory answers) and Exhibit 5 (chart). On top of that, you also produced a
corporate representative who swore, again under oath, that these documents had been destroyed.
See Exhibit 6 (Phillips’ Deposition). Based on your most recent disclosure, we now know that
these representations and statements were false.
       Case 3:19-cv-07270-WHA Document 190-3 Filed 03/25/21 Page 3 of 5




        We also now know that your representations to the Court were also false. In October
2020, you explicitly represented to Judge Alsup that Cricket’s document production was
substantially complete. Dkt. 94. It was not. As we now know, at the time you made this
representation to us and Judge Alsup your production totaled roughly 390,000 pages of
documents. Since then, you have produced in excess of 2 million additional pages of
documents—more than five times what you had produced at the time you claimed to have
substantially completed your production. And many of these more recently produced documents
are not new—we now know that you had intentionally held them back from earlier production.
        It is also impossible to ignore the timing of Friday’s remarkable admission. Your recent
discovery of both electronic documents and physical hard drives of potentially key files—files
that you previously insisted had been destroyed—comes less than a month after our January 21,
2021 hearing during which Judge Alsup explicitly warned you of the consequences that could
follow from spoliation:
               Number two, I hope I don't find out that Cricket has not
               retained all the records. Plaintiffs' lawyer says you have
               thrown away records. Well, if that's true, and those records
               are material to the case, that's almost the plaintiffs' lawyer
               goes to the pay window on a class-action basis. So I hope you
               didn't do what plaintiffs' lawyer is accusing you of. So both
               of you've got something to worry about, if even half of what
               I'm hearing is true.

Exhibit 7 (1/21/2021 Hearing Tr. at 16-17).

         Plaintiffs have been actively litigating this case for over a year. We have exchanged over
200 discovery communications, attended more than 20 meet-and-confer calls, and have taken 7
depositions in a tireless effort to obtain basic discovery disclosures from you and you client
Cricket. To say the least, you and your client’s eleventh-hour disclosure is both (a) highly
prejudicial given that the documents referenced in your letter apparently include the custodial
files of the top executives who were at Cricket at the exact time that plaintiffs allege the
company was engaged in its fraudulent scheme and because Cricket’s disclosure comes more
than eight months after plaintiffs started asking questions and demanding that Cricket produce
these documents, and (b) evidence of, at a minimum, sanctionable discovery abuse. These facts
could further suggest a coordinated effort, implicating both individuals at Cricket and your firm
as Cricket's outside counsel, to perpetrate a fraud on the court and plaintiffs by knowingly or
intentionally concealing the existence of documents.

       At a minimum, you and your client’s recent disclosure only invites more questions.
          Who (at Mayer Brown and Cricket) was involved in the document collection efforts
           related to these accounts – both prior to the recent discovery and in connection with
           the recent surprise discovery?
          Who was responsible for, or involved in, making the representation that the
           documents were destroyed, and why was that representation made?
       Case 3:19-cv-07270-WHA Document 190-3 Filed 03/25/21 Page 4 of 5




          What, if anything, did Mayer Brown do to confirm that the representations it was
           transmitting to plaintiffs were true?
          Who was responsible for, or involved in, the recent decision to “redouble your
           efforts” to search for the documents referenced in your letter and what, specifically,
           triggered the decision to do that now?
          What prevented Cricket from discovering these documents earlier, if your client
           actually searched for responsive documents, as you repeatedly told us that you had?
          You claim Cricket used “standard methods” to search for these documents. What
           were those, specifically? What did Cricket do differently now? What role did Mayer
           Brown have in those processes?
          And, when we asked for a meet-and-confer many months ago to talk about your
           collection process, did your client instruct you to refuse to engage in those
           discussions with us?
        As a result of Cricket’s prejudicial disclosure, we will be seeking leave to amend the
scheduling order to reset the deadlines in this case, and also for a timetable and process to fully
address the nature and impact of you and your client’s discovery abuses. We will also be filing a
motion for the appointment of a special master and the imposition of sanctions. More
specifically, we will be seeking the appointment of a special master to oversee a full inquiry into
the circumstances surrounding both Cricket’s most recent disclosure and also Cricket and Mayer
Brown’s earlier discovery conduct and representations. We will ask Judge Alsup to authorize the
special master to, among other things, consider (1) whether to waive the attorney-client privilege
between your firm and Cricket under the crime-fraud exception; (2) whether to permit discovery
into the circumstances relating to your disclosure, including whether, and when, relevant
individuals at both Cricket and Mayer Brown knew about the existence of these documents
before January 21, 2021, and whether representations made by you to the court and the parties
was knowingly false or misleading; (3) whether Cricket and/or Mayer Brown abused the
discovery process in failing to produce these documents for months or misrepresenting their
existence; and (4) whether to impose sanctions for Cricket and Mayer Brown's conduct and the
prejudice it caused.
   By 5:00pm on Wednesday, March 3, 2021, please advise whether you will:

      Agree to a full and completely transparent inquiry into the circumstances surrounding the
       eleventh-hour disclosure of these Cricket executives' documents and agree to the
       appointment of a special master to oversee and manage that inquiry.
      Immediately provide us with the following:
           o An agreement to waive any attorney-client privilege for any documents,
              communications, discussions, or other relevant materials between Cricket and
              Mayer Brown concerning these custodial files and hard drives and related
              disclosure.
           o A complete chain of custody listing every individual, both at Mayer Brown and at
              Cricket, who was involved in any effort to search for these documents (both pre-
              and post-January 21, 2021) and who was involved in the recovery of these
              documents. This includes both the electronic and physical documents.
       Case 3:19-cv-07270-WHA Document 190-3 Filed 03/25/21 Page 5 of 5




          o     An explicit and sworn representation that the integrity of the custodial files and
                physical documents have not been compromised, and no individual, either at
                Cricket or Mayer Brown, has viewed or reviewed any of the files or documents
                referenced in your letter.
            o An explicit and sworn representation of whether, prior to January 21, 2021, any
                individual, either at Cricket or Mayer Brown, knew of or was aware that any of
                the documents referenced in your letter had not been destroyed.
            o A full accounting of (1) Cricket’s attempts to search for, collect, and produce
                responsive documents in this case, including supporting documentation to show
                Cricket’s initial process including what locations were searched, who was
                involved, and whether outside counsel was overseeing AT&T’s in-house counsel;
                (2) any and all search efforts made by you and your clients after January 21, 2021,
                during your “redoubled efforts” to search for the documents referenced in your
                letter, including supporting documentation.
            o A list of all individuals, at both Cricket and Mayer Brown, who were involved in
                any discussions relating to the search for these documents, either before January
                21, 2021 or after.
            o A statement whether you retained or consulted with any third parties relating to
                your or your client's search of the documents referenced in your letter.
      Agree to a stipulation seeking leave to amend the scheduling order to reset dispositive
       briefing deadlines and to set an immediate timetable for discovery into, and review of, the
       relevant individuals, communications, and circumstances relating to this disclosure.
      Withdraw your motion to dismiss and stipulate to the filing of an amended complaint
       after these issues are resolved.
      Agree to reopen the Phillips’ deposition and make any in-house counsel involved in the
       litigation hold process and/or document collection process related to this case available
       for a deposition.
      Immediately produce all documents referenced in your letter
      Reimburse Plaintiffs and their counsel for all time spent reviewing the 2.5 million pages
       of documents you produced, instead of producing the high-level executive custodial files
       plaintiffs sought in discovery
      Reimburse Plaintiffs and their counsel for the expert expenses incurred piecing together
       the evidence with only lower level employee files

                                                            Very truly yours,

                                                            /s/ Tyler W. Hudson


                                                            /s/ Matthew Wessler
Cc: Jennifer Bennett
   Melody Dickson
   Jon Taylor
